ELLETT, Justice:
(dissenting)
I dissent. I am unable to concur in sending this case back for a new trial. Neither party has asked this court or the court below for a new trial. Each has had a full opportunity to present all of the evidence which it had to present, and the fact that one party did not put in the abstract of title should be an indication that that abstract would not help its cause. Otherwise, we may rest assured it would have been before us.
No complaint is here made by either party that improper evidence was admitted. Therefore, I presume a new trial would pose exactly the same problem as that which faces us now. Each party before us avers that the evidence is sufficient to compel a finding in his favor, and if the parties are satisfied with the evidence-which they gave to the court, we ought to-be.
It is our duty to affirm the trial court, if we can do so, even though it be on a. different ground than that which he relied on to make his judgment. Here the-defendant had been in possession of the-disputed strip of land since 1959, and by-having actual possession he cannot be ousted therefrom by someone who can show-no better title than his. See 28 C.J.S. Ejectment § 36.
25 Am.Jur.2d Ejectment § 19 states the-law as follows:
A well-established principle which has. acquired the force of a maxim is to the effect that the plaintiff in ejectment can. recover only on the strength of his own title, and not on the weakness of his adversary’s. The defendant is not required to show title in himself, and he may lawfully say to the plaintiff, “Until you show-some title, you have no right to disturb-me.” Thus, even against one without, title, plaintiff cannot recover in ejectment unless he proves title or prior possession in himself; * * *
The main opinion says the plaintiff failed', to show any title in himself. I agree with that statement and would affirm the trial' court.